Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                          Document     Page 1 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                          Document     Page 2 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                          Document     Page 3 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                          Document     Page 4 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                          Document     Page 5 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                          Document     Page 6 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                          Document     Page 7 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                          Document     Page 8 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                          Document     Page 9 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 10 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 11 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 12 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 13 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 14 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 15 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 16 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 17 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 18 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 19 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 20 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 21 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 22 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 23 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 24 of 25
Case 20-17355   Doc 1   Filed 09/21/20 Entered 09/21/20 11:23:25   Desc Main
                         Document     Page 25 of 25
